UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6725


THOMAS A. CHILTON, JR.,

                Petitioner - Appellant,

          v.

PAGE TRUE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00490-JRS-MHL)


Submitted:   August 20, 2013                 Decided:   August 23, 2013


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Chilton, Jr., Appellant Pro Se.     Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas A. Chilton, Jr., appeals the magistrate judge’s

order denying his motion for transcripts.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the magistrate judge.               Chilton v. True,

No. 3:05-cv-00490-JRS-MHL (E.D. Va. Apr. 23, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2